Citation Nr: 1637228	
Decision Date: 09/22/16    Archive Date: 09/30/16

DOCKET NO.  08-37 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from June 1961 to November 1965; he also served in the Reserves and Air National Guard between 1961 and 2004.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2011, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing; a transcript of the hearing is of record.

In January 2014, July 2014, February 2015, and September 2015, the Board remanded the Veteran's claims for further development.


FINDINGS OF FACT

1.  The Veteran's assertions of in-service noise exposure as a result of his duties as a seaman and his responsibilities during his service in the Reserves are competent and credible, and are consistent with the circumstances of his service.

2.  The Veteran has credibly asserted that he began experiencing hearing problems during active service, and that these symptoms have continued to the present.

3.  The Veteran has credibly asserted that he began experiencing tinnitus following an injury during a period of active duty for training (ACDUTRA), and that these symptoms have continued to the present.



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss disability are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a), 3.385 (2015).

2.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Analysis

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may also be granted for any disease diagnosed after discharges, when all of the evidence, including that pertinent to service, establishes that the disease was incurrent in service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes:  (1) active duty; (2) any period of ACDUTRA during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty, or from an acute myocardial infarction, a cardiac arrest, or a cerebrovascular accident which occurred during such training.  38 U.S.C.A. § 101(2), (24) (West 2014); 38 C.F.R. § 3.6(a) (2015).

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d).  Presumptive periods do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).

"To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury; (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and the contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system such as hearing loss, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385. 

The United States Court of Appeals for Veterans Claims (Court) has held that service connection can be granted for a hearing loss where a veteran can establish a nexus between his current hearing loss and an injury he suffered while he was in service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

Tinnitus has been variously defined. It is "a sensation of noise (as a ringing or roaring) that is caused by a bodily condition (as wax in the ear or a perforated tympanic membrane").  See Butts v. Brown, 5 Vet. App. 532, 540 (1993).  It is a noise in the ears, such as ringing, buzzing, roaring, or clicking.  See YT v Brown, 9 Vet. App. 195, 196 (1996).  It is a ringing, buzzing noise in the ears.  See Kelly v. Brown, 7 Vet. App. 471, 472 (1995).  "Tinnitus can be caused by a number of conditions, including injuries, acute diseases, and drug reactions [but] disablement from tinnitus does not depend on its origin."  See 59 Fed. Reg. 17,297 (April 12, 1994).

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. at 53.

The Veteran claims entitlement to service connection for bilateral hearing loss as a result of his active duty noise exposure.  During his May 2011 Board hearing, he testified that he was around large caliber cannons while aboard the U.S.S. Rich.  He stated that, after the cannons would fire, he would have hearing troubles for a week.  He stated that he was not afforded appropriate hearing protection.  He also stated that he was exposed to numerous other hazardous noises aboard his ship, including construction noises, the sound of power tools, and the sound of the ship's engines.  He stated that he was not given a separation audiometric evaluation, and that he was first told he had hearing loss during a 1972 examination for employment.  He reported that, as the time has gone by, his hearing loss has progressively worsened.  Furthermore, he reported noise exposure during his time in the Reserves, including being around jet engines and heavy equipment.  He stated that it was not until he turned 50 that his hearing got to the point where it interfered with his ability to communicate.  During his August 2009 VA examination, he said that his post-service employment, including working with electronics and accounting, did not involve noise exposure.

He also claims entitlement to service connection for tinnitus after sustaining a ruptured ear drum after a May 1979 flight during a period of ACDUTRA.  During his May 2011 hearing, he stated that, during the flight he felt an "extreme pressure" on his ears.  He said that he sought treatment after he landed, but was told that he only had a ruptured eardrum and that it would heal on its own.  Following this incident, he noticed a ringing or buzzing in his head, and that it has continued since.

The Veteran's DD Form 214 confirms that his military occupational specialty was seaman, and his service treatment records confirm that he served aboard the U.S.S. Rich.  The Board notes that he is competent to report in-service noise exposure, including being around canon fire and other hazardous noise, that he experienced hearing difficulties during active duty, including having trouble hearing for a week after being around canon fire.  He is also competent to report hearing a ringing or buzzing sound after the May 1979 flight and the contemporaneous diagnosis of a ruptured eardrum.  He is also competent to report that he experienced hearing loss since active duty and tinnitus the May 1979 flight.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994); 38 C.F.R. § 3.159(a)(2).  Furthermore, the Board finds his reports of in-service noise exposure credible as such are consistent with the type and circumstances of his military service.  38 U.S.C.A. § 1154(a) (West 2014) (due consideration must be given to the places, types, and circumstances of a veteran's service).  Accordingly, the Board acknowledges the Veteran's exposure to noise during his military service, and that his lay statements concerning the onset, nature, and progression of his bilateral hearing loss and tinnitus are both competent and credible lay evidence of such.

Furthermore, the Board finds that the Veteran has both bilateral hearing loss and tinnitus.  Specifically, his bilateral hearing loss meets VA's definition of a hearing loss disability under 38 C.F.R. § 3.385.  For example, a February 2014 VA audiogram revealed pure tone thresholds as follows:


HERTZ
500
1000
2000
3000
4000
RIGHT
35
50
35
50
50
LEFT
40
35
30
55
65

Speech audiometry testing using the Maryland CNC Test revealed speech recognition ability of 96 percent in the right ear and 98 percent in the left ear.  Moreover, given the nature of the disability, the Veteran is competent to say that he has tinnitus, and the Board finds no reason to question his credibility as to that fact.

Turning the question of whether there is nexus, or link, between the Veteran's bilateral hearing loss and tinnitus and his in-service noise exposure, the Board finds that there is sufficient competent and credible lay evidence to establish that there is a likely continuity of symptoms from the time of service until the present.  See 38 C.F.R. § 3.303(b).

The Veteran's service treatment records include a number of audiometric results; unfortunately there are no audiometric results from his period of active duty.  His November 1963 entrance examination and November 1965 discharge examinations note that he scored fifteen out of fifteen on the whispered voice test.

A March 1976 audiogram revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
10
10
5
LEFT
15
15
0
5
5

An August 1976 audiogram revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
0
0
5
5
10
LEFT
0
0
5
5
5

A May 1979 service treatment record noted a left ear block.  A May 1979 examination noted a mild left earblock following a flight from Pennsylvania to Delaware.  An audiogram revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
15
5
5
10
LEFT
5
5
10
5
10

An October 1983 service treatment record noted a minimal hearing impairment for high frequency in the left ear.  An audiogram revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
15
5
5
5
LEFT
5
5
0
5
35

A September 1987 audiogram revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
10
10
0
5
10
LEFT
0
10
0
15
30

In a May 1992 report of medical history, the Veteran complained of hearing loss.  A  May 1992 audiogram revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
15
20
5
10
20
LEFT
5
10
0
20
40

A November 1993 audiogram revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
5
10
10
0
15
LEFT
0
5
0
25
45

A March 1998 audiogram revealed the following puretone thresholds:

HERTZ
500
1000
2000
3000
4000
RIGHT
-
15
10
10
30
LEFT
5
10
5
35
50

Although the service treatment records from his period of active duty service do not reflect hearing loss to an extent recognized for VA purposes, the absence of such is not fatal to his claim.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Service connection for hearing loss may be granted where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss, and a medically sound basis upon which to attribute the post-service findings to the injury in service as opposed to intercurrent causes.  Id.  Thus, when testing results at the time of separation from service do not meet the requirements for establishing hearing loss under 38 C.F.R. § 3.385, service connection may still be established "by submitting evidence that the current disability is causally related to service."

A March 2008 VA treatment record noted that a barrier to the Veteran's ability to learn was that he was hard of hearing.  The treatment record noted that he had high frequency hearing loss in both ears as a result of his military service.

In connection with his claim, a number of VA examinations and addendum opinions have been obtained.  As noted above, the Veteran underwent a VA examination in August 2009.  The examiner opined that his bilateral hearing loss and tinnitus was not related to his active duty service given that hearing loss was not demonstrated until the October 1983 examination.  Furthermore, the examiner indicated that, since he denied a significant history of noise exposure, his hearing problems were likely age related.  As noted in the January 2014 Board remand, the examiner's opinion was inadequate because the examiner's summary reflected an inconsistency concerning his lay statements regarding his in-service noise exposure.  Moreover, the examiner failed to address the Veteran's lay statements concerning his symptoms following May 1979 when his eardrum reportedly ruptured.  Finally, the examiner failed to provide an adequate rationale to support his opinion.

In March 2014, the Veteran underwent another VA examination.  However, the examiner, who also performed the August 2009 VA examination, merely reiterated the prior opinion.  As a result, the Board requested an addendum opinion from another examiner.

In an August 2014 addendum opinion, a different VA examiner noted that the prior VA opinions of record were appropriate.  With regard to the Veteran's May 1979 punctured eardrum, the examiner noted that a punctured eardrum does not cause high frequency hearing loss; instead, the loss with would be low frequency and conductive.  Overall, the examiner concluded that his bilateral hearing loss and tinnitus was less likely than not related to his active duty service.  A November 2014 addendum opinion noted that the Veteran's May 1979 left ear block was not related to his active duty service.  In February 2015, the Board found that the August 2014 and November 2014 addendum opinions were inadequate as they relied on the August 2009 VA examination's inconsistent factual history, and because the opinions failed to adequately address both disabilities on appeal.

An addendum opinion was obtained in April 2015.  The examiner noted the Veteran's May 1979 service treatment records.  The examiner also noted that the August 2009 VA examination outlined his history of noise exposure, including in-service and post-service noise exposure.  The examiner indicated that she agreed with the previous examinations that his hearing loss and tinnitus were not related to his service.  In September 2015, the Board found that the examination was inadequate because the examiner relied on the August 2009 VA examination's inconsistent factual history.

In November 2015, the August 2009 VA examiner provided an addendum opinion.  Once again, he concluded that the Veteran's hearing loss and tinnitus were not related to his active duty service.  The examiner reasoned that the Veteran's hearing was normal at discharge from active duty, and that he his puretone thresholds in May 1979 were also normal.  In a January 2016 addendum opinion, the August 2009 VA examiner noted that he conducted a phone interview to discuss his in-service and post-service noise exposure, including his recreational and occupational noise exposure, which the examiner noted were minimal.  The examiner concluded that the Veteran's bilateral hearing loss was not related to his active duty service because his hearing was normal at his March 1976 examination.

Regarding his assertions of continuous symptoms of hearing loss since active duty and tinnitus following the May 1979 flight while serving on ACDUTRA, the Board notes again that the Veteran, as a lay person, is competent to report on matters observed or within his personal knowledge.  See 38 C.F.R. § 3.159(a)(2); Barr, supra; see also Layno, supra; Grottveit, supra.  The Veteran is also competent to testify as to observable symptoms or injury residuals.  Thus, he is competent to state that he began to experience hearing difficulties during active duty and tinnitus after a flight in May 1979 when his eardrum ruptured, and that these symptoms have continued since then.

However, once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno, 6 Vet. App. at 469 (distinguishing between competency ("a legal concept determined whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Here, the Board finds the Veteran's assertions regarding the onset of hearing difficulties during active duty service, as well as tinnitus during a period of ACDUTRA, as well as a continuity of symptoms since then, are credible.  As noted above, the Veteran has confirmed his in-service noise exposure, and his descriptions of in-service noise exposure are consistent with the circumstances of his service.  He has also consistently asserted that he experienced tinnitus, specifically a ringing or buzzing, as well as difficulties hearing after being around canon fire in service and that these symptoms have continued to this very day.  Finally, there is no evidence in the record indicating that these statements are not credible.

As noted above, the Board determined that the August 2009, March 2014, August 2014, November 2014, and April 2015 VA examination reports and addendum opinions were inadequate.  Similarly, the Board finds the November 2015 and January 2016 addendum opinions are also inadequate.  Specifically, while the examiner noted the Veteran's lay statements concerning the onset and continuity of his symptoms, the opinions fail to adequately address those statements; instead, the examiner merely relies on the fact that the Veteran's hearing was within normal limits at the March 1976 and May 1979 examinations.  See Hensley, supra.

In sum, the Veteran has consistently provided competent and credible evidence that he experienced continuous symptoms of hearing difficulties and tinnitus since his military service, and the Board finds no reason to question the veracity of such statements.  See Layno, supra; Charles, supra; Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  These statements, when viewed in relation to his in-service noise exposure, are entitled to significant probative weight.  Thus, the evidence of record is, at the very least, in relative equipoise. Therefore, after resolving all reasonable doubt in favor of the Veteran's the Board find that service connection is warranted for bilateral hearing loss and tinnitus.  38 C.F.R. § 3.102.


ORDER

Service connection for bilateral hearing loss disability is granted.

Service connection for tinnitus is granted.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


